Citation Nr: 1544923	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to February 1991, and from March 1991 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Board has taken jurisdiction over the claim for TDIU in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

These issues were previously before the Board in July 2012, when they were remanded for further development.  The above issues have been returned to the Board at this time for further appellate review.  

In July 2012, the Board additionally remanded the issues of service connection for headaches and a psychiatric disorder other than PTSD for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In compliance with that remand instruction, the AOJ issued a statement of the case as to those issues in January 2013.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  However, the Veteran did not provide a timely substantive appeal, VA Form 9, as to those issues, nor has she further contested those issues.  Accordingly, the Board does not have jurisdiction over those issues and those issues are considered final and will no longer be addressed in this decision.  See 38 C.F.R. §§ 20.200, 20.202 (2015).  

The issues of increased evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension since 2008; there is no evidence of hypertension, high or elevated blood pressure in service or within one year of discharge from service.

2.  The Veteran's service treatment records do not demonstrate any complaints of, treatment for, or diagnosis of any hypertensive disorder during military service, and her own statements indicate that her hypertension began several years after military service and she avers that her hypertension is related to her service-connected psychiatric disability rather than to her military service.  

3.  The preponderance of the evidence of record does not demonstrate that the Veteran's hypertension was caused by or is aggravated by her service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in January and March 2009 that provided information as to what evidence was required to substantiate the claim of service connection for hypertension herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Turning to the evidence of record, the Veteran filed her claim for service connection for hypertension in a January 2009 statement, where she stated that she had high blood pressure and was on medication for that disorder.  She relates her high blood pressure to her military service, but particularly to her PTSD.  In other statements of record, she clearly indicated that she believed that her PTSD affected her high blood pressure.

The Board has reviewed the Veteran's VA treatment records, which demonstrate that she was diagnosed with hypertension in approximately December 2008 or January 2009.  She has continued treatment for that disorder throughout those records.  The Board therefore concedes that the first element of service connection-a current diagnosis-has been met in this case.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

The Board has also reviewed the Veteran's service treatment records.  In her October 1990 enlistment examination, the Veteran's blood pressure was 110/70; she did not complain or give a medical history of high blood pressure at that time.  After review of the service treatment records, the Board notes that there is no evidence of any complaints of, treatment for, or diagnosis of hypertension or high blood pressure during military service.  The following blood pressure readings were obtained during the Veteran's nearly four years of service:

Date (Month and Year)
Blood Pressure Reading
December 1990
88/54
January 1991
110/70

106/58

104/62
April 1991
100/66
May 1991
100/70
September 1991 - Dental Record
100/68
November 1991
127/85

102/60

120/70

116/73
December 1991
118/74

100/70

114/71
January 1992
109/74
February 1992
112/72

121/73

110/60
March 1992
121/77
June 1992 - Dental Record
120/70

120/70
July 1992
126/80
June 1993 - Dental Record
113/62
June 1993
110/70
July 1993 - Dental Record
110/70
August 1993
120/78
September 1993
98/68
January 1994
118/66

94/54
February 1994
112/66

108/64
March 1994
104/60

90/60

112/78
April 1994
116/80
Undated Record from Somalia
110/74

110/84

118/86

After separation from service, the Veteran underwent a VA examination in January 1998 with respect to claimed disorders other than hypertension; her blood pressure was recorded as 128/76 and 120/74 at that time.  The Veteran was not diagnosed with hypertension at that time.

Based on the foregoing evidence, the Board must deny service connection on a direct and presumptive basis in this case.  Specifically, there is no evidence of record to demonstrate that the Veteran was diagnosed with hypertension during military service or within one year after discharge therefrom.  Accordingly, service connection on a presumptive basis must be denied at this time.  See 38 C.F.R. §§ 3.307, 3.309; Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Respecting the direct service connection theory of entitlement, the Board must deny service connection on that theory as the evidence does not support a finding of any in-service disease, injury, or event on which direct service connection may be predicated.  Again, as noted above, the review of the Veteran's service treatment records reflects that generally her blood pressure readings throughout her period of service and after separation from service were normal until approximately 2008, many years after military service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

Moreover, the Veteran generally does not allege in her statements of record that her hypertension began during or is the result of military service itself, but rather she avers that her hypertension is affected by her PTSD/stress.  Consequently, in short, service connection for hypertension on a direct service connection basis must be denied in this case as there is no evidence to support a finding of an in-service disease, injury or event-the requisite second element of service connection-on which direct service connection can be predicated in this case.  See 38 C.F.R. §§ 3.102, 3.303.
Respecting the third element-nexus-of direct service connection, the Board acknowledges that no VA medical opinion addressing the direct service connection theory of entitlement has been obtained in this case.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for hypertension or elevated blood pressure readings.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to hypertension until several years following separation from service.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service; and in fact, the Veteran's own lay statements allege that her hypertension is solely due to or aggravated by her service-connected psychiatric disability rather than being due to, beginning in, or being otherwise a result of her active military service.  For all of these reasons, the evidence does not indicate that the claimed hypertension may be related to active service such as to require obtaining a direct service connection medical opinion in this case, even under the low threshold of McLendon.  

The Board, however, will proceed with analysis under a secondary service connection theory of entitlement at this time.  See Combee, supra.  As noted above, the Board concedes that the Veteran has a current diagnosis of hypertension, and that she is currently service connected for PTSD.  Thus, the first two elements of secondary service connection have been met in this case.  Therefore, this case turns on the nexus element of secondary service connection.  

While the Board acknowledges that the Veteran is adamant in her belief that her hypertension was either caused by or the result of her PTSD, she is not competent to make such assertions or opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Moreover, the Board finds that the available competent evidence of record demonstrates that a preponderance of the evidence does not support such a finding in this case.

After filing her claim for service connection in January 2009, the Veteran underwent a VA hypertensive examination in April 2009.  At that time, the examiner noted that the Veteran was diagnosed with hypertension in June 2008; the Veteran took lisinopril daily and the examiner noted that she "usually controls her blood pressure quite well."  The examiner noted blood pressure readings in VA treatment records of 114/76, 135/94, and 142/97 in July 2008, November 2008, and January 2009, respectively.  The examiner noted that there was no renal or cardiac involvement with her hypertensive disorder.  On examination, the examiner noted that the Veteran had blood pressure readings of 126/88, 125/80, and 127/86 at that time.  There was no evidence of murmurs, clicks or arrhythmias; her abdomen was obese without hepatomegaly.  The examiner diagnosed the Veteran with essential hypertension at that time.  The examiner then opined as follows:  "[S]he has hypertension, which I think is essential hypertension and not related to her PTSD. . . . [I]t is less likely than not that her hypertension . . . [is] related to her" PTSD.

The Board indicated that this opinion was not adequate as it was conclusory and no rationale for the conclusions reached was provided as the part of the basis for its remand in July 2012; the Veteran subsequently underwent another VA hypertensive examination in January 2013.  The examiner diagnosed the Veteran with hypertension and noted that diagnosis began in December 2008.  The examiner further noted that there were slowly increasing blood pressure readings with a diagnosis of essential hypertension being made in December 2008.  The Veteran reported that her blood pressure "elevates with stress during the day and mainly at work."  On examination, the Veteran's blood pressure was recorded as: 142/96, 122/81, and 115/82; she treated her hypertension with lisinopril daily.  The examiner indicated that she reviewed the claims file; she opined that the Veteran's claimed hypertension was less likely than not related to the Veteran's PTSD, providing the following rationale:

There is no medical evidence that her essential [hypertension] is in anyway caused by mental health diagnosis.  Per previous exam[ination] [hypertension] predates [diagnosis] of PTSD.  There is no medical evidence that her [hypertension] was caused by or has been aggravated by PTSD.  She was being seen for multiple medical conditions with no indication of [hypertension] being related to PTSD.  Her morbid obesity places her at very high risk as does her diabetes.  There is no evidence provided that provides nexus for [hypertension] related to PTSD.  For [hypertension] to be caused by or aggravated by another medical process there would be evidence of end organ damage (ie: elevated BUN, Creat[ine,] etc.)[,] which is not found in this Veteran.  There is a normal physiologic response of short term elevated [blood pressure] to stress and PTSD episodes but it is not sustained.  Medical record and medical literature review provided rationale for this opinion.  

In light of the above opinion, the Board must find that the evidence of record weighs against a finding that the Veteran's hypertension is caused or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by her service-connected psychiatric disability.  The examiner noted that the hypertension was not related to the Veteran's psychiatric disorder as that diagnosis pre-dated her diagnosis of a psychiatric disability; moreover, the examiner noted that the Veteran's medical history of morbid obesity and diabetes put her at a very high risk for development of hypertension.  With regards to whether the Veteran's hypertension was aggravated by her psychiatric disability, the examiner conceded that there was some normal physiologic short-term elevation of blood pressure related to experiencing stress or a PTSD episode; however, the examiner noted that such periods of elevated blood pressure were not sustained and therefore were not a permanent worsening of the Veteran's hypertensive disorder.  In light of the lack of a chronic increase in symptomatology, the Board must find that there is no evidence of aggravation of her hypertensive disorder as a result of her psychiatric disorder.  The Board further notes that the January 2013 examiner's opinions are the only competent evidence of record regarding the nexus element of secondary service connection, and the conclusions reached by that examiner are not disputed by other competent evidence of record.  

Accordingly, the Board must find that the evidence weighs against a finding that the Veteran's hypertensive disorder is caused or aggravated by her service-connected psychiatric disability in this case based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.310.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

The Veteran's last VA examination of her PTSD was in January 2013.  In the June 2015 informal hearing presentation, the Veteran and her representative "contend[ed] the symptoms of [her] PTSD have worsened since the January [] 2013 VA examination and a current examination is warranted to determine the current level of severity."  In light of the Veteran's contentions that her PTSD have worsened, the Board finds that a remand is necessary in order to obtain another VA examination which adequately assesses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Veteran's TDIU claim is intertwined with the remanded PTSD claim and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:


1.  Obtain any relevant VA treatment records from the Little Rock VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her psychiatric disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of her psychiatric disability and its effect on her social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  

The examiner should additionally opine whether the Veteran's psychiatric disability precludes her from obtaining and maintaining substantially gainful employment.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of her PTSD and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


